UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7952


DON ALTON HARPER,

                Petitioner - Appellant,

          v.

A. MANSUKHANI, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:15-cv-01005-GRA)


Submitted:   April 28, 2016                   Decided:   May 6, 2016


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Alton Harper, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Don Alton Harper, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2012) petition.                The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    § 636(b)(1)(B)    (2012).     The     magistrate    judge

recommended that the petition be dismissed and advised Harper that

failure to file specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.              Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140 (1985).      Harper has waived appellate review by failing to

file      specific    objections      after   receiving     proper      notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2